Office Action Summary

Claims 1, 3-9, 12-15, and 17-20 are pending in the application. Claim 8 has been withdrawn as per the Examiner’s Amendment below.

Allowable Subject Matter
Claims 1, 3-9, 12-15, and 17-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1, 3-9, 12-15, and 17-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter which was stated in the Letter Restarting the Period for Response Communications of 4/4/2022:  
“The closest prior art of record are Greenberger (U.S. Publication No. 2019/018,0236), Tepfenhart (U.S. Publication No. 2017/002,4804), and Chappell (U.S. Publication No. 2020/024,2547).  While Greenberger, a system and method for product fulfillment in an autonomous ride source and delivery road vehicle, teaches receiving, by one or more processors, information of an order fulfillment including items included in an order, and information identifying one or more entities at respective locations offering the items included in the order, determining a selection of an entity at a first location based on the information identifying the one or more entities at the respective locations, and a time schedule associated with the order fulfillment, determining conditions corresponding to the entity at the first location and a travel route to the first location, performing a modification to the information of the order fulfillment resulting in favorable conditions for the order fulfillment, and responsive to determining the conditions corresponding to the travel route and the first location of the entity to be unfavorable for the order fulfillment, it does not explicitly state that an item or condition is unfavorable. Tepfenhart, a system and method for multi-channel fulfillment of online retail orders, teaches inventory being available and unavailable, a condition of whether it is favorable or unfavorable where inventory availability is utilized in the system and where inventory that is unavailable is shaded out, and thus no longer available at a respective location and changing the method of order fulfillment to a "ship-to- home" method where different methods may be used for fulfillment, thus changed, as well as receiving inventory information of the items included in the order, and determining that one or more of the items included in the order are no longer available from the entity at the first location, based on the inventory information of the items included in the order from the one or more entities at respective locations, but it does not explicitly teach using a blockchain ledger or use of supervised learning training data for identification of conditions.  Chappell, a distributed ledger certification system and method, teaches a blockchain ledger, distributed, being used for distribution of products as in a fulfillment center, but does not teach a time schedule associated with order fulfillment, nor does it teach using supervised learning training data for identifying favorable and unfavorable conditions. None of the above prior art explicitly teaches the specific combination of utilizing predicted conditions, a time schedule, and supervised training data identifying favorable conditions, along with the prior taught limitations, in the specific manner that is claimed and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above”
	
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of performing a modification to the order fulfillment selection and displaying the modification, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing a network-based blockchain ledger accessible to the user for the adding of the specific information, along with the other limitations and additional elements of the claims. Thus, independent Claims 1, 9, and 15 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
7/26/2022